AO 154 (10/03) Substitution of Attorney



                                           UNITED STATES DISTRICT COURT
                                                      Eastern      District of        California

                   Larry Giraldes, Jr.                                           CONSENT ORDER GRANTING
                                                 Plaintiff (s),                  SUBSTITUTION OF ATTORNEY
                              V.
                   M. Bobbala, et al.,
                                                                                 CASE NUMBER: 2:17-cv-02602-KJM-EFB
                                               Defendant (s),

           Notice is hereby given that, subject to approval by the court,                                P. Sahota, M.D.                          substitute
                                                                                                             (Party (s) Name)

                              Thomas P. Feher                                    , State Bar No.             149944             as counsel of record in place
                             (Name of New Attorney)

place of       Derrek J. Lee, Deputy Attorney General                                                                                                       .
                                                             (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
           Firm Name:                     LeBeau – Thelen, LLP
           Address:                       P.O. Box 12092, Bakersfield, CA 93389-2092
           Telephone:                     661-325-8962                                  Facsimile 661-325-1127
           E-Mail (Optional):             tfeher@lebeauthelen.com


I consent to the above substitution.
Date:          2/28/19                                                                                         /s/ P. Sahota, M.D.
                                                                                                                (Signature of Party (s))

I consent to being substituted.
Date:          2/28/19                                                                                          /s/ Derrek J. Lee
                                                                                                         (Signature of Former Attorney (s))

I consent to the above substitution.
Date:          2/28/19                                                                                        /s/ Thomas P. Feher
                                                                                                             (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.


Date:          March 14, 2019
                                                                                                                        Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
